Citation Nr: 0518692	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  01-06 317	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether a substantive appeal received on November 17, 
1998, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1990 and from December 1990 to June 1991, with service in 
Southwest Asia during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1999 and December 2001 by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On January 15, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned acting Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran's statements and testimony concerning her 
headaches in service and since service are credible.

2.  The evidence of record demonstrates continuity of 
symptomatology of headaches since the veteran's separation 
from active service in June 1991.

3.  The veteran initiated an appeal of a rating decision in 
May 1997, which denied as not well grounded her claims of 
entitlement to service connection for migraine headaches, 
reactive airways disease, interstitial cystitis, and 
endometriosis, claimed as a result of undiagnosed illness, by 
filing a timely notice of disagreement in April 1998.

4.  After the RO furnished the veteran with a statement of 
the case on those issues in July 1998, the veteran did not 
request an extension of time within which to file a 
substantive appeal.

5.  A substantive appeal was received from the veteran on 
November 17, 1998.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A substantive appeal received on November 17, 1998, was 
not timely filed.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein on the issue of entitlement to 
service connection for migraine headaches constitutes a 
complete grant of that benefit sought on appeal.  As such, 
the Board finds that no further action is required to comply 
with the VCAA and the implementing regulations with respect 
to the issue of entitlement to service connection for 
migraine headaches.  The VCAA and its implementing 
regulations do not apply to issue of whether a substantive 
appeal received on November 17, 1998, was timely filed, 
because VA has no duty to notify or to assist the clamant 
when undisputed facts render the claimant ineligible for the 
benefit being sought.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004.

II. Legal Criteria

A. Service Connection  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110; 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

B. Timeliness of Appeal 

An appeal from an agency of original jurisdiction (AOJ) to 
the Board consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2004).  

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  
38 C.F.R. § 20.300 (2004).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case and the date of mailing of the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b) (2004).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
the expiration of the time limit for filing the substantive 
appeal.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  38 C.F.R. § 20.303 (2004).

III. Factual Background

A. Service Connection  

The veteran's service medical records do not document any 
treatment for headaches.  However, in a report of medical 
history in May 1991, the month prior to her separation from 
active service, the veteran stated that she had or had had 
frequent or severe headache.  At an examination in May 1991, 
the veteran's neurological system was reported as normal.

In her original claim filed with VA in March 1995, the 
veteran sought compensation for headaches.

At a VA general medical examination in April 1995, the 
pertinent diagnosis was: headaches, probably tension related, 
and all secondary to depression.  No other history pertaining 
to any migraine attacks is obtained.

In July 1996, statements were received from a man who served 
with the veteran in the Southwest Asia Theater of Operations 
during the Persian Gulf War and from her mother.  The former 
service member stated that he observed the veteran's health 
status begin to change during Operations Desert Shield/Storm 
and that since her return to the United States she "has been 
plagued with ongoing medical problems of various degrees."  
The veteran's mother stated that, soon after her return from 
Southwest Asia, the veteran had headaches which she said she 
was having often.

At a VA general medical examination in September 1996, the 
examiner noted that the veteran described typical migraines 
two or three times per month.  He found that she had multiple 
medical problems following her Gulf War service.

In October 1998, a VA neurologist who reported that he had 
seen the veteran three times in the period of a year and 
reviewed her medical records stated that, "She has a history 
of migraine since June 1991.  Her migraine came only after 
the Persian Gulf Conflict and the numerous stresses she 
experienced in Saudi Arabia.  The migraine appears to be at 
least in part caused by the stress of the Gulf Conflict."

At a VA neurology clinic in December 1999, the assessments 
included migraine.

At a VA neurological examination in February 2001, the 
veteran gave a history of headaches since June 1991 during 
her active military service.  After a clinical evaluation, 
the examining physician's impression was that the veteran had 
both common and classical migraine headaches.

At the hearing before the hearing officer in May 2000 and at 
the hearing before the undersigned acting Veterans Law Judge 
in January 2003, the veteran testified that she had headaches 
during her time in Saudi Arabia and that she has had frequent 
headaches since her separation from active service.

B. Timeliness of Appeal 

A notification letter from the RO to the veteran dated May 
12, 1997, informed her of the rating actions which had been 
taken in a rating decision dated May 9, 1997, on claims she 
had filed with VA.  By filing a timely notice of disagreement 
in April 1998, the veteran initiated an appeal of the rating 
decision in May 1997, which had denied as not well grounded 
her claims of entitlement to service connection for migraine 
headaches, reactive airways disease, interstitial cystitis, 
and endometriosis, claimed as results of undiagnosed illness.  
After the RO furnished her with a statement of the case on 
those issues in July 1998, with a cover letter dated July 21, 
1998, the veteran did not request an extension of time within 
which to file a substantive appeal.  Under the provisions of 
38 C.F.R. § 20.302(b), the time within which to file a timely 
substantive appeal expired 60 days after July 21, 1998.  (In 
a letter to the RO received in November 1999, the veteran 
stated that she was not aware after she received the 
statement of the case that VA regulations required her to 
request and receive an extension of time within which to file 
a timely substantive appeal.)  A substantive appeal was 
received from the veteran on November 17, 1998, when she 
filed a VA Form 9.

At a hearing before a hearing officer in May 2000, the 
veteran testified that, when she received the statement of 
the case in July 1998, she was dealing with the serious 
illness of her young son.  At the hearing before the 
undersigned acting Veterans Law Judge in January 2003, she 
testified that: when she received the statement of the case 
in July 1998, she was recovering from a hysterectomy and 
spending every day at the hospital where her son was being 
treated for a rare blood disorder; on July 23, 1998, she 
called the RO and spoke to a VA employee "to see what I had 
to do to fulfill the requirements of the statement of the 
case"; and, in the first or second week of October 1998, she 
called the RO and told a VA employee that she "had not had 
time to prepare my response [to the statement of the case] 
within the 60-day time limit because my son had become 
critically ill and I needed to attend to him."  (Transcript, 
page 20).

IV. Analysis

A. Service Connection  

Upon careful consideration of the evidence of record 
concerning the veteran's headaches, the Board first notes 
that there is no indication that the veteran has not 
accurately reported the onset and continuation of her 
headaches, and the Board finds that her written statements 
and testimony in that regard are credible.  Although 
treatment for headaches is not documented in the veteran's 
service medical records, and so the Board finds that the 
evidence is insufficient to demonstrate that she had a 
chronic headache disorder while on active duty, continuity of 
symptomatology of headaches since her separation from service 
in June 1991 has been shown by her credible testimony, by her 
mother's lay statement, and by post-service VA records of 
treatment for and evaluations of her persistent complaints of 
headaches, in particular the October 1998 report and opinion 
of the VA neurologist.  Therefore, the Board finds that the 
veteran's continuity of symptomatology of headaches since 
separation from active service in June 1991 is proven by 
credible and competent evidence, and entitlement to service 
connection for migraine headaches is established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2004).

B. Timeliness of Appeal 

It is undisputed that, although a request by the veteran for 
an extension of time within which to file a substantive 
appeal in response to the statement of the case furnished to 
her by the RO in July 1998 may well have been granted, she 
did not within 60 days from July 21, 1998, the date on which 
the statement of the case was mailed to her, file a request 
in writing with the RO for an extension of time within which 
to file her substantive appeal.  The veteran has not alleged 
or presented medical evidence to show that she had personal 
physical or mental incapacity which effectively prevented her 
from filing a timely substantive appeal or from filing a 
timely request for an extension of time within which to file 
a substantive appeal.  Because it is undisputed that the 
veteran did not in writing request an extension of time 
within which to file a substantive appeal in response to the 
statement of the case sent to her by the RO on July 21, 1998, 
and it is undisputed that her substantive appeal was not 
received until almost two months after the time to file a 
timely substantive appeal had expired, the Board must 
conclude that there is no basis in law or fact to allow the 
veteran's appeal on this issue.  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.303 (2004).  The veteran's appeal on the 
issue of whether a substantive appeal received on November 
17, 1998, was timely filed is being denied on the bases that 
the preponderance of the evidence is against the claim and 
the claim lacks legal merit.  See 38 U.S.C.A. § 5107(b) (West 
2002); Sabonis v. Brown, 6 Vet. P. 426, 430 (1994).




ORDER

Service connection for migraine headaches is granted.

A substantive appeal received on November 17, 1998, not 
having been timely filed, the appeal on that issue is denied.


REMAND

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004), a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2004).

In addition, 38 C.F.R. § 3.304(f)(3) (2004) provides:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
(Emphasis supplied.)

In this case, the veteran has alleged that in March 1988 
during her active service she was "raped," that is, 
sexually assaulted, by a fellow service member, her squad 
leader.  She has asserted that both she and the alleged 
perpetrator of the assault received new duty assignments 
after March 1998, and her personnel records do show a change 
of assignment in that time period but do not show that she 
requested the change of assignment.  

In a statement received in January 2002, the veteran stated 
that details of events which occurred to her and others in 
her unit in March 1988 and later that year which would 
constitute credible supporting evidence of the claimed in-
service stressor of a sexual assault upon her are contained 
in an EEO (equal employment opportunity) complaint which she 
filed at Fort Riley, Kansas, and she requested that VA obtain 
copies of the record of such complaint, which has not yet 
been done.  The Board finds that the information which the 
veteran alleges is contained in her EEO complaint file at 
Fort Riley would be pertinent to her pending claim for 
service connection for PTSD.  VA's duty to assist pursuant to 
the VCAA requires an attempt to obtain the evidence which the 
veteran alleges would support her claim, and this case will 
be remanded for that purpose. 

In this regard, the Board notes that the VCAA implementing 
regulations provide that VA will make as many attempts as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
only if VA concludes that the records sought do not exist or 
that further attempts to obtain those records would futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2) 
(2004).

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that the 
commanding officer of Fort Riley, Kansa, 
or his designee, provide copies of any 
EEO complaint filed the veteran in 1988 
or 1989.  If necessary, the AMC should 
request that the veteran execute any 
required authorization or release.  With 
regard to this records request, the AMC 
must comply with the provisions of 
38 C.F.R. § 3.159(c)(2) (2004).

2.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and her representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


